Order denying the motion by the judgment debtor to direct the judgment creditor or its attorney to file the examination had in supplementary proceedings reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Where an examination has been had of a judgment debtor pursuant to the provisions of the Civil Practice Act (§§ 773 or 773-a), the order and examination must be filed with the county clerk. (Renner v. Meyer, 22 Abb. N. C. 438; Fiske v. Twigg, 5 Civ. Pro. 41; Matter of Falkenburg, 19 Misc. 418; Sinnott v. First National Bank, 34 App. Div. 161.) The fact that the proceedings are instituted by the additional or alternative remedy by subpoena (§ 773-a) does not change the rule laid down in the cases cited. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.